Citation Nr: 1418000	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  07-29 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the orthopedic residuals of a left wrist sprain.  

2.  Entitlement to a compensable rating for left ulnar neuropathy.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to April 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge in September 2009.  

By way of background, in an August 2005 rating decision, the RO recharacterized the Veteran's service-connected residuals of a left wrist sprain as encompassing left elbow neuropathy, but maintained her left wrist disability rating as 10 percent.  In August 2005 correspondence, the Veteran disagreed with the RO's decision not to award her a separate compensable disability rating for her left ulnar neuropathy, giving rise to the current appeal.  In October 2011 and November 2012, the Board remanded the Veteran's claim for a compensable rating for left ulnar neuropathy for further development.  

As last mentioned in the Board's October 2011 Board decision, at the September 2009 hearing, the Veteran raised claims for service connection for a psychiatric disorder and for alopecia.  These issues remain undeveloped and uncertified for appellate review, and are again (for the THIRD TIME) referred to the RO for appropriate action.   

The issue of a compensable rating for left ulnar neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

On September 1, 2009, at Central Office hearing and prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal of the issue of entitlement to a rating in excess of 10 percent for the orthopedic residuals of a left wrist sprain.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to rating in excess of 10 percent for the orthopedic residuals of a left wrist sprain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In this case, in the December 2009 Board decision, it was noted that at the September 2009 Central Office hearing, the Veteran withdrew her appeal of the issue of entitlement to a rating in excess of 10 percent for the orthopedic residuals of a left wrist sprain, and informally dismissed the Veteran's appeal on that issue.  Nonetheless, the Veteran has withdrawn her appeal of the issue of entitlement to a rating in excess of 10 percent for the orthopedic residuals of a left wrist sprain and, hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is formally dismissed.   



ORDER

The appeal of the issue of entitlement to a rating in excess of 10 percent for the orthopedic residuals of a left wrist sprain is dismissed.  


REMAND

Regarding the claim for a compensable rating for left ulnar neuropathy, in a (most recent) February 2013 supplemental statement of the case (SSOC), it was stated that the RO "has not rendered a decision on entitlement to service connection for left ulnar neuropathy/left elbow neuropathy.  Without assignment of service connection, there can be no claim for an increased evaluation."  However, in an August 2005 rating decision, the RO expanded the characterization of the Veteran's residuals of a left wrist sprain to include left elbow ulnar neuropathy.  A claim of entitlement to service connection for left ulnar neuropathy is thus moot as the benefit is already in effect.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (holding that when the RO listed a condition as service-connected on a rating sheet, it effectively granted service connection).  Consequently, the February 2013 SSOC's characterization and analysis of the issue was erroneous, and entitlement to a compensable rating for left ulnar neuropathy is properly on appeal.  

In addition, to the extent the February 2013 SSOC and rating sheets since July 2007 no longer list left ulnar neuropathy as a service-connected disability so as to suggest severance of the disability, the Board finds that the severance of service connection would be improper.  Service connection for any disability granted or continued until Title 38 of the United States Code, which has been in effect for 10 or more years will not be severed except upon a showing that the original grant was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  This 10 year period is calculated from the effective date of the VA finding of service connection, to the effective date of the rating decision severing service connection.  38 U.S.C.A. § 1159 (West 2002); 38 C.F.R. § 3.957 (2013).  In this case, service connection for residuals of a left wrist sprain was granted by a September 1991 rating decision, with an effective date of April 20, 1991.  The August 2005 rating decision that expanded the characterization of the Veteran's service-connected residuals of a left wrist sprain to include left elbow ulnar neuropathy continued to list the effective date as April 20, 1991; thus, service connection for this disability was in effect for more than 14 years as of the August 2005 rating decision.  As such, the Veteran's left ulnar neuropathy cannot be severed unless it is shown that the original grant was based on fraud or the Veteran did not have the requisite service or character of discharge.  As none of these conditions have been met, the Board finds that any attempts to sever service connection for this disability were improper under the law.  Hence, entitlement to a compensable rating for left ulnar neuropathy is properly on appeal.  

In addition, the Board's November 2012 remand noted that the Veteran underwent an examination on June 7, 2012 to determine the severity of her service-connected left wrist disability.  The examination report was virtually associated with the Veteran's claims file on July 27, 2012, and included findings relevant to the instant claim.  However, a July 2012 SSOC did not include the June 2012 examination report among the list of considered evidence or reference the examination report when analyzing the merits of the Veteran's claim.  The Board thus remanded the claim for initial consideration of this relevant evidence.  38 C.F.R. § 19.37(a) (2013).  The Veteran's claim was last adjudicated in a February 2013 SSOC.  Significantly, the February 2013 SSOC also does not include the June 2012 examination report among the list of considered evidence or reference the examination report when analyzing the merits of the Veteran's claim.  Thus, the Board must remand this matter for compliance with the Board's November 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In March 2014 correspondence, the Veteran's representative requested that she be afforded a contemporaneous VA examination to assess the current nature, extent, and severity of her left ulnar neuropathy.  As this matter is being remanded anyway, the Board finds that the Veteran should be provided a new VA examination regarding her left ulnar neuropathy.  

Finally, on remand the RO should secure, physically or electronically, any additional, pertinent VA treatment records.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file, physically or electronically, VA treatment records dated since April 2013.  

2. Notify the Veteran that she may submit lay statements from herself as well as from individuals who have first-hand knowledge of her left elbow neurological symptoms.  She should be provided an appropriate amount of time to submit this lay evidence.  

3. After associating any additional medical records and statements, schedule the Veteran for a VA examination to determine the current nature and severity of her left elbow neuropathy.  The claims file must be available to the examiner for review.  Any tests or studies deemed necessary should be performed.  The examiner should identify all pathology found to be present, including the Veteran's account of symptomatology.  

All findings and conclusions should be set forth in a legible report.  

4. Then readjudicate the claim.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC (to specifically include consideration of the June 2012 examination report) and given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


